Exhibit 10.2(I)

YAHOO! INC.

1995 STOCK PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

[Annual Financial Performance Version]

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated
as of                     , 20     (the “Date of Grant”), is made by and between
Yahoo! Inc., a Delaware corporation (the “Company”), and                     
(the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
that are subject to performance-based vesting conditions;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
             Restricted Stock Units (such number, the “Target Number” of
Restricted Stock Units; and one-third of the Target Number being the “Annual
Target Number” of Restricted Stock Units for each “Performance Year” identified
on Exhibit A hereto) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan (the “Award”).

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    1



--------------------------------------------------------------------------------

(b) Restrictions. The Restricted Stock Units and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution. Any attempt to dispose
of any Restricted Stock Units in contravention of the above restriction shall be
null and void and without effect.

(c) Lapse of Restrictions. Subject to Sections 2(e) through 2(g) below, the
Restricted Stock Units credited to the Grantee for each Performance Year
pursuant to the performance-based vesting provisions set forth in Exhibit A
shall vest and become non-forfeitable upon the third anniversary of the Date of
Grant; provided, however, that if a Change in Control (as defined in
Section 2(g)) occurs prior to the third anniversary of the Date of Grant, the
performance-based vesting requirements referred to in this Section 2(c) shall
not apply with respect to the Performance Year in which such Change in Control
occurs or any subsequent Performance Year, and the following provisions shall
apply: the number of Restricted Stock Units that shall vest upon the third
anniversary of the Date of Grant shall equal the sum of (i) the number of
Restricted Stock Units (if any) credited (or to be credited) to the Grantee in
accordance with Exhibit A with respect to Performance Year(s) ended prior to the
year in which the Change in Control occurs (“Credited Restricted Stock Units”),
plus (ii) the Annual Target Number of Restricted Stock Units for the Performance
Year in which the Change in Control occurs and any subsequent Performance
Year(s) (the “Remaining Uncredited Restricted Stock Units”). Any Restricted
Stock Units that do not vest in accordance with the foregoing provisions of this
Section 2(c) shall terminate as of the third anniversary of the Date of Grant.

(d) Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after (and in no case more than seventy-four days after) the date
any Restricted Stock Units subject to the Award become non-forfeitable (the
“Payment Date”), such Restricted Stock Units shall be paid by the Company
delivering to the Grantee a number of Shares equal to the number of Restricted
Stock Units that become non-forfeitable upon that Payment Date (rounded down to
the nearest whole share). The Company shall issue the Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Grantee. Delivery of any certificates will be made to the Grantee’s last address
reflected on the books of the Company and its Subsidiaries unless the Company is
otherwise instructed in writing. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any Stock Exchange.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    2



--------------------------------------------------------------------------------

(e) Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company,
Parent or any Subsidiary:

(i) Except as expressly provided below in Section 2(e)(ii) or Section 2(g), in
the event of the termination of the Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

(ii) Notwithstanding the foregoing clause (i) but subject to Section 2(g) below,
in the event the termination of the Grantee’s employment is by the Company,
Parent or Subsidiary without Cause (as defined below) or due to the Grantee’s
death or Total Disability (as defined in the Plan), the Restricted Stock Units
shall vest as set forth below:

(A) Prior to a Change in Control. If such termination occurs prior to any Change
in Control (as defined in Section 2(g)), any Credited Restricted Stock Units
credited (or to be credited) to the Grantee in accordance with Exhibit A with
respect to Company performance for any Performance Year ended prior to the
Performance Year in which such termination occurs, to the extent then not
vested, shall vest and become non-forfeitable as of the date of such termination
and shall be paid in accordance with Section 2(d). Any Restricted Stock Units
that do not vest in accordance with the preceding sentence shall terminate as of
the date of such termination of employment.

(B) After a Change in Control. If such termination occurs after a Change in
Control (or, in the case of a termination without Cause, more than 12 months
after any Change in Control) but prior to the third anniversary of the Date of
Grant, the Restricted Stock Units subject to the Award that shall become vested
as of the date of termination shall equal the sum of (i) the number of Credited
Restricted Stock Units, plus (ii) the number of Remaining Uncredited Restricted
Stock Units multiplied by (y) a fraction, the numerator of which is the number
of whole months between January 1 of the year in which the Change in Control
occurs and the date of such termination of employment, and the denominator of
which is the number of whole months between January 1 of the year in which the
Change in Control occurs and December 31 of the third Performance Year; and any
Restricted Stock Units that do not vest in accordance with the foregoing
provisions of this clause (B) shall terminate as of the date of termination.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    3



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, “Cause” shall mean termination of the
Grantee’s employment with the Company based upon the occurrence of one or more
of the following which, with respect to clauses (1), (2) and (3) below, if
curable, the Grantee has not cured within fourteen (14) days after the Grantee
receives written notice from the Company specifying with reasonable
particularity such occurrence: (1) the Grantee’s refusal or material failure to
perform the Grantee’s job duties and responsibilities (other than by reason of
the Grantee’s serious physical or mental illness, injury or medical condition);
(2) the Grantee’s failure or refusal to comply in any material respect with
material Company policies or lawful directives; (3) the Grantee’s material
breach of any contract or agreement between the Grantee and the Company
(including but not limited to any Employee Confidentiality and Assignment of
Inventions Agreement or similar agreement between the Grantee and the Company),
or the Grantee’s material breach of any statutory duty, fiduciary duty or any
other obligation that the Grantee owes to the Company; (4) the Grantee’s
commission of an act of fraud, theft, embezzlement or other unlawful act against
the Company or involving its property or assets or the Grantee’s engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company;, or (5) the Grantee’s indictment or conviction or nolo
contendre or guilty plea with respect to any felony or crime of moral turpitude.
Following notice and cure as provided in the preceding sentence, upon any
additional one-time occurrence of one or more of the events enumerated in that
sentence, the Company may terminate the Grantee’s employment for Cause without
notice and opportunity to cure. However, should the Company choose to offer the
Grantee another opportunity to cure, it shall not be deemed a waiver of its
rights under this provision. For purposes of this definition, the term “Company”
shall include a Parent or any Subsidiary of the Company.

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to all or any
part of the Award, including Restricted Stock Units as to which the Award would
not otherwise be non-forfeitable.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    4



--------------------------------------------------------------------------------

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control prior to the third anniversary of the Date of Grant:

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as defined
below), the Credited Restricted Stock Units and the Remaining Uncredited
Restricted Stock Units, to the extent outstanding and not then vested, shall
become fully vested and non-forfeitable as of the date of such termination.

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    5



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, “Good Reason” shall be deemed to exist
only if the Company shall fail to correct within 30 days after receipt of
written notice from the Grantee specifying in reasonable detail the reasons the
Grantee believes one of the following events or conditions has occurred
(provided such notice is delivered by the Grantee no later than 30 days after
the initial existence of the occurrence): (1) a material diminution of the
Grantee’s then current aggregate base salary and target bonus amount (other than
reductions that also affect other similarly situated employees) without the
Grantee’s prior written agreement; (2) the material diminution of the Grantee’s
authority, duties or responsibilities as an employee of the Company without the
Grantee’s prior written agreement (except that change in title or assignment to
a new supervisor by itself shall not constitute Good Reason); or (3) the
relocation of the Grantee’s position with the Company to a location that is
greater than 50 miles from the Grantee’s current principal place of employment
with the Company, and that is also further from the Grantee’s principal place of
residence, without the Grantee’s prior written agreement, provided that in all
events the termination of the Grantee’s service with the Company shall not be
treated as a termination for “Good Reason” unless such termination occurs not
more than six (6) months following the initial existence of the occurrence of
the event or condition claimed to constitute “Good Reason.” For purposes of this
definition, the term “Company” shall include a Parent or any Subsidiary of the
Company.

(iv) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This Award of Restricted Stock Units shall not be subject to the acceleration of
vesting provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change
in Control Severance Plan for Level I and Level II.

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method or in the
event that the Restricted Stock Units are paid in cash (as opposed to Shares),
the Company may satisfy such withholding by any one or combination of the
following methods: (i) by requiring the Grantee to pay such amount in cash or
check; (ii) by reducing the amount of any cash otherwise payable to Grantee with
respect to the Restricted Stock Units; (iii) by deducting such amount out of any
other compensation otherwise payable to the Grantee; and/or (iv) by allowing the
Grantee to surrender shares of Common Stock of the Company which (a) in the case
of shares initially acquired from the Company (upon exercise of a stock option
or otherwise), have been owned by the Grantee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (b) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld;. For
these purposes, the Fair Market Value of the Shares to be withheld or
repurchased, as applicable, shall be determined on the date that the amount of
tax to be withheld is to be determined.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    6



--------------------------------------------------------------------------------

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(f) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    7



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(k) Recoupment. Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the Administrator and applicable to equity awards
shall apply to the Award and any Shares that may be issued in respect of the
Award to the extent the Administrator designates the policy as applicable to the
Award at the time the policy is adopted.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    8



--------------------------------------------------------------------------------

By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

YAHOO! INC.

By:

 

 

Its:

 

 

 

[Insert Name]

Signature:  

 

 

Printed Name:  

 

 

Address:  

 

 

 

Executive Performance RSU Award Agreement – AFP Version (February 2010)    9